Citation Nr: 0501261	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  03-31 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran appears to have had active duty during World War 
II.  The precise time frames and nature of his service are a 
topic of this remand.  The appellant is his surviving spouse.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

This case is not ready for adjudication because of apparent 
discrepancies in the process of verifying the veteran's 
service and obtaining his service medical records.  This 
concern is heightened because multiple service-related 
documents appear to indicate that the veteran served as a 
prisoner of war.  For example, a June 18, 1946, affidavit 
signed by the veteran indicates that he was a prisoner of war 
from November 8, 1942, to January 20, 1943; and a May 1950 VA 
Form 7-6 similarly indicates that the veteran was released 
from Prison Camp on January 20, 1943.

The RO contacted the service department October 2003, and in 
December 2003 received in response a set of original service 
medical records that do appear to be genuine documents 
pertaining to the veteran's service.  However, verification 
of the veteran's service was accomplished under an individual 
who shares the veteran's first name, last name, and middle 
initial, but who had a different service number and VA claim 
number than the veteran.  Additionally, several of the 
original service medical records indicate the veteran's last 
name to start with a "D" rather than an "L," with one of 
these records reflecting a service number slightly different 
than the veteran's, and another having been altered at some 
point in time to match the veteran's service number.  

Additionally complicating the determination of the nature and 
dates of the veteran's period or periods of service is some 
apparent confusion in the late 1940s and early 1950s, between 
the veteran and yet another person who shared his first and 
last names and middle initial, but who had served in the 
Japanese Constabulary and had since died.  Finally, for 
reasons that are not entirely clear from the claims file, it 
appears that the veteran's status of having had active 
service prior to May 26, 1945, was "revoked" in November 
1950, reinstated in November 1951, and apparently revoked 
again without explanation in a service department 
redetermination in November 1953.  The November 1953 document 
appears to indicate two separate serial numbers the appellant 
may have served under.  His period of indicated service from 
May 1945 to June 1946 was left intact, however.

In light of the foregoing, the Board finds that the RO should 
clarify the veteran's period or periods of active service 
under the correct spelling (see several of the original 
service medical records that indicate the veteran's last name 
starts with a "D" rather than an "L," and correct service 
number (see the November 1953 report from the service 
department to VA, as well as a service medical record of a 
chest X-ray dated March 1947 that is the last page of a 7-
page report of hospitalization); determine the correctness of 
the revocation of the veteran's active duty status prior to 
May 26, 1945, as indicated by the Service Department in 
November 1953; ascertain whether the veteran had active 
service as a POW; and take all steps to obtain any available 
service medical records corresponding to the veteran's 
service as ascertained by the service department, under the 
correct service number and spelling of his name.  See 38 
C.F.R. § 5103A (West 2002). 

Additionally, because the precise identity of the veteran may 
be helpful in this case, his birth certificate, received by 
the RO in September 1948, should be translated into English.

Accordingly, this case is REMANDED for the following action:

1.  The veteran's birth certificate, 
received by the RO in September 1948, 
should be translated into English.

2.  The RO should clarify the veteran's 
period or periods of active service under 
the correct spelling of his name (see 
several of the original service medical 
records that indicate the veteran's last 
name starts with a "D" rather than an 
"L") and correct service number (see 
the November 1953 report from the service 
department to VA, as well as a service 
medical record of a chest X-ray dated 
March 1947 that is the last page of a 7-
page report of hospitalization); 
determine the correctness of the 
revocation of the veteran's active duty 
status prior to May 26, 1945, as 
indicated by the Service Department in 
November 1953; ascertain whether the 
veteran had active service as a POW. and 
take all steps necessary to obtain any 
available service medical records 
corresponding to the veteran's service as 
ascertained by the service department, 
under the correct service number and 
correct spelling of his name.  See 38 
C.F.R. § 5103A (West 2002). 

Records of a Federal department or agency 
must be sought until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain these 
records would be futile.  38 U.S.C.A. § 
5103A(b)(3).

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further readjudication of 
the claim

4.  The RO should readjudicate the issue 
of entitlement to service connection for 
the cause of the veteran's death, with 
consideration of all of the evidence 
added to the record since the 
Supplemental Statement of the Case (SSOC) 
issued in January 2004.
 
5.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which should contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the January 
2004 SSOC.  A reasonable period of time 
for a response should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




